Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on September 3rd, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,625,159 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Applicant amendments and accompanying remarks filed on September 3rd, 2021 have been found persuasive for the reasons presented therein and for the additional reasons as presented herein below.
Specifically the claims invention as amended is understood to satiate the requirements of 35 U.S.C. §101 through the inclusion of limitations indicative of the integration of the previously identified abstract idea into a practical application through the presentation of an improved interface as defined by MPEP 2106.05(a) and as addressed by Data Engine Tech. LLC v. Google LLC 906 F.3d 999; 128 USPQ2d 1381(Fed Cir. 2018) as it similarly provides the enhanced display functionality directed to the presentation of visual indications of game elements located outside of the visual display field of the display based on the considerations of relative speed and the 
The prior art of record as previously applied including Kira et al (US 2011/0165940) Hattori et al (US 2005/0266908) provides indication of game objects that may be described as the next object in play based on a sequence of game events but does not teach or fairly suggest when considered alone or in combination the presentation of visual indications of game elements located outside of the visual display field of the display based on the considerations of relative speed and the number of seconds before the object would appear in the visual display field, as claimed and when considered in view of the context of the remaining claim limitations as particularly presented.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451. The examiner can normally be reached M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.M/Examiner, Art Unit 3715   

/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715